Citation Nr: 0923158	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-41 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic low back pain with thoracic spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from November 2000 to 
November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the RO that, in 
pertinent part, granted service connection for chronic low 
back pain with thoracic spine degenerative disc disease 
evaluated as 10 percent disabling effective November 2004.

In February 2009, the Veteran testified during a hearing 
before the undersigned at the RO.  Following the hearing, the 
Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  


FINDING OF FACT

Chronic low back pain with thoracic spine degenerative disc 
disease has been manifested by forward flexion of the 
thoracolumbar spine greater than 60 degrees; combined range 
of motion of the thoracolumbar spine greater than 
120 degrees; and muscle spasm and tenderness not resulting in 
an abnormal gait or abnormal spinal contour; ankylosis, 
incapacitating episodes, and doctor-prescribed bed rest have 
not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chronic low back pain with thoracic spine 
degenerative disc disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2004, March 2006, and May 2008 letters, the RO 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for chronic low back 
pain with thoracic spine degenerative disc disease.  The RO 
has evaluated the Veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, as 10 percent disabling.

Diseases and injuries of the spine are evaluated under a 
general rating formula.  Under the formula, a 10 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm or guarding or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the Veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
General Rating Formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The notes following Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the Veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes. 

During a September 2004 VA examination, the Veteran reported 
having pain in her spine for approximately three and one-half 
years.  She had been involved in two motor vehicle accidents 
during service, and she had several X-rays and MRI scans 
taken of her spine.  The Veteran reported that she took pain 
medication, had a steroid injection at T6, received physical 
therapy, and that she had been on traction for a while and 
had used a TENS unit.  Examination of the lumbar spine did 
not reveal any tenderness or spasm.  The Veteran could 
forward flex to 85 degrees, and to 90 degrees with pain.  The 
Veteran could backward extend to 35 degrees.  Lateral flexion 
was limited to 35 degrees bilaterally with pain.  Rotation 
was to 35 degrees bilaterally.

An MRI scan revealed degenerative disc disease from T8 
through T11.  There was a small left-sided central T8-T9 disc 
protrusion with impingement of the left ventral aspect of the 
cord.  There was a smaller left paracentral foraminal T9-T10 
disc protrusion with no foraminal narrowing or canal 
stenosis.  There also was a small right paracentral T10-T11 
disc protrusion with a no canal stenosis or foraminal 
narrowing.

X-rays taken in April 2005 revealed disk derangement at the 
T9/T10 level.

Records show that the Veteran received physical therapy on 
several occasions in 2005 and in 2006 for complaints of 
thoracic pain, and that she also used a TENS unit.  
Examination of the Veteran's spine in March 2006 revealed 
tenderness to palpation around T9-T10-T11, as well as 
bilateral posterior-superior iliac spine joint tenderness and 
bilateral sacroiliac joint tenderness.

An MRI scan in June 2007 revealed a right paracentral 
posterior disc herniation at the T11-T12 level, resulting in 
marked compression of the ventral thecal sac, and mild 
compression of the adjacent anterior thoracic cord.  There 
was also a 6-millimeter cyst along the tip of the L4 sponus 
process on the left, most likely representing a ganglion 
cyst.
  
The report of a February 2008 VA examination includes the 
following assessments:  Stable appearance of the thoracic 
spine; no frank intramedullary or intradural pathology; and 
no significant change in the degree of disc herniation at T7-
T8, T8-T9, and T11-T12 levels.  The Veteran reported a 
constant pain of 5/10, increasing to 9/10 during the day; and 
characterized by a deep ache to stabbing pain, with no flare-
ups or radiation of pain to the legs or front of abdomen.  
She reported no incapacitating episodes during the past 12 
months.

Regarding functional impairment, the Veteran reported that 
she avoided walking longer than 10 minutes; avoided standing 
for longer than 10-15 minutes; avoided lifting over 10 
pounds; and avoided bending over.  The Veteran reported that 
she could not throw a ball with her son, and that she took 
pain medication prior to cleaning the house or doing laundry.

Examination revealed that the Veteran's gait was steady, and 
no assistive devices were used.  There was some increase in 
the thoracic convexity present, and in the lumbar concavity 
present.  Range of motion of the lumbar spine was to 75 
degrees on flexion with pain; to 18 degrees on extension with 
pain; to 20 degrees on bending right with pain starting at 18 
degrees; to 27 degrees on bending left with pain starting at 
25 degrees; to 37 degrees on rotation to the right, with pain 
starting at 35 degrees; and to 40 degrees on rotation to the 
left, with pain starting at 35 degrees.  The examiner found 
no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.

The examiner noted tenderness of the thoracic spine around 
T11-T12, but no thoracic or lumbar muscle spasm.  There was 
guarding of movement due to pain.

Records show that the Veteran received chiropractic care in 
2008 and 2009.  On several occasions the chiropractor noted 
spasm and tenderness overlying the lower lumbosacral range.

In this case, the evidence shows that the Veteran can flex 
her thoracolumbar spine well beyond 60 degrees.  The combined 
ranges of motion of the thoracolumbar spine are greater than 
120 degrees.  She, therefore, does not meet the criteria for 
a disability rating in excess of 10 percent under the General 
Rating Formula.  38 C.F.R. §§ 4.7, 4.21.  She does not 
exhibit compensable neurological impairment in the lower 
extremities; sensation, strength and deep tendon reflexes 
were within normal limits on the most recent VA examination.   

The Veteran has not had any periods of doctor-prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.  No significant neurological deficits are noted.  
Hence, there is no basis for a disability evaluation in 
excess of 10 percent for the Veteran's degenerative disc 
disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Regarding functional impairment, the Veteran has complained 
of constant thoracic pain that limits her ability to stand, 
walk, exercise, and do housework.  There also is evidence of 
muscle spasm and tenderness.  However, the VA examiner 
estimated that resulting functional impairment was minimal 
from an industrial standpoint and on activities of daily 
living.  While the Veteran's complaints of the effects of the 
back disability are noted, the resulting dysfunction 
exhibited is no greater than that contemplated by the current 
evaluation.  

Furthermore, there is no showing that the Veteran's chronic 
low back pain with thoracic spine degenerative disc disease 
has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the Veteran's chronic 
low back pain with thoracic spine degenerative disc disease 
was estimated to result in little or no effect on her usual 
occupation and she has not required any recent periods of 
hospitalization.  The Veteran has not reported any economic 
impact from the disability.  In the absence of evidence of 
any of the factors outlined above, the criteria for referral 
for consideration of an extraschedular rating have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assigning a higher 
evaluation for chronic low back pain with thoracic spine 
degenerative disc disease.


ORDER

An initial increased rating for chronic low back pain with 
thoracic spine degenerative disc disease is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


